THE THIRTEENTH COURT OF APPEALS

                                   13-14-00349-CV


                              Steven Patrick Jones, et al.
                                          v.
                                 Lydia Tummel, et al.


                                 On Appeal from the
                    332nd District Court of Hidalgo County, Texas
                           Trial Cause No. C-0034-13-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF PROSECUTION in accordance with its opinion. Costs of

the appeal are adjudged against appellants.

      We further order this decision certified below for observance.

September 11, 2014.